 Case 1:21-cv-00164-LPS Document 31 Filed 08/25/21 Page 1 of 1 PageID #: 1075



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------- x
DATACLOUD TECHNOLOGIES, LLC,                                  :
                                                              :
                          Plaintiff,                          :
                                                              :
                 v.                                           :
                                                              :
SQUARESPACE, INC.                                             :   C.A. No. 21-cv-164-LPS
                                                              :
                          Defendant.                          :
                                                              :
--------------------------------------------------------------

                                DECLARATION OF JAMES R. KLAIBER

         1. My name is James R. Klaiber. I am a member of the Bar of the State of New York and

am Counsel to Hughes Hubbard & Reed LLP, co-counsel for defendant Squarespace, Inc. in this

action. I have personal knowledge of the matters stated in this declaration.

         2. Annexed hereto as Exhibit 1 is a copy of a web page that was transmitted to me on

August 23, 2021, when I queried http://www.ipigrp.com.

         3. Annexed hereto as Exhibit 2 are copies of e-mail communications dated May 5, May

11, May 12, and May 13, 2021, between me and one Bill Hartselle, who held himself out as a

representative of the Plaintiff and whose e-mail address was bhartselle@ipigrp.com.

         4. Annexed hereto as Exhibit 3 is an e-mail dated June 18, 2021, that I received from

attorney James F. McDonough, III.

        5. Annexed hereto as Exhibit 4 are copies of e-mail communications dated August 5 and

9, 2021, between me and attorney James F. McDonough, III.

        I, James R. Klaiber, hereby declare under penalty of perjury that the foregoing is true and

correct.

        Dated August 25, 2021

                                                               /s/ James R. Klaiber
                                                         1
